SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 19341 (AMENDMENT NO. 3) GOLD STANDARD VENTURES CORP. (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) May 20, 2015 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 380738104 13G Page 2of8 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS OceanaGold Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14.9%* *Percentage was calculated based on 142,771,878 outstanding common shares of the issuer as of May 20, 2015. 12 TYPE OF REPORTING PERSON* CO CUSIP No. 380738104 13G Page3 of8 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS 1015776 B.C. Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14.9%* *Percentage was calculated based on142,771,878 outstanding common shares of the issuer as of May 20, 2015. 12 TYPE OF REPORTING PERSON* CO CUSIP No. 380738104 13G Page4 of8 Pages Item 1 (a). Name of Issuer: Gold Standard Ventures Corp. Item 1 (b). Address of Issuer’s Principal Executive Offices: Suite 610 - 815 West Hastings Street Vancouver, B.C., Canada V6C 1B4 Item 2 (a). Name of Person Filing: i) OceanaGold Corporation ("Oceana") ii) 1015776 B.C. Ltd. ("Subsidiary") This statement is being filed by and on behalf of Oceana and Subsidiary. Item 2 (b). Address of Principal Business Office or, if None, Residence: i) and ii) Level 14, 357 Collins Street, Melbourne, Victoria, 3000 Item 2 (c). Citizenship: i) British Columbia, Canada ii) British Columbia, Canada Item 2 (d). Title of Class of Securities: Common Shares Item 2 (e). CUSIP Number: Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance Company as defined in Section 3(a)(19) of the Act; (d) o Investment Company registered under Section 8 of the Investment Company Act; (e) o Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o Employee benefit plan or endowment plan in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o Parent holding company or control person, in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940: (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(j). x If this statement is filed pursuant to Rule 13d-1(c), check this box. CUSIP No. 380738104 13G Page5 of8 Pages Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities identified in Item 1. (a) Amount beneficially owned: See item 9 on the cover pages (b) Percent of Class: See item 11 on the cover pages (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: See items 5 – 8 on cover page Instruction.For computations regarding securities which represent a right to acquire an underlying security, see Rule 13d-3(d)(1). Subsidiary has direct beneficial ownership of the common shares.Oceana, as the sole shareholder of Subsidiary, may be deemed to possess beneficial ownership of the common shares beneficially owned by Subsidiary.As used herein, “beneficial ownership” has the meaning set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended. Item 5. Ownership of Five Percent or Less of a Class If the statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company See Exhibit 99.2 Item 8. Identification and Classification of Members of the Group N/A Item 9. Notice of Dissolution of Group N/A CUSIP No. 380738104 13G Page6 of8 Pages Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. May 29, 2015 OCEANAGOLD CORPORATION By:/s/ Liang Tang Name: Liang Tang Title: Company Secretary May 29, 2015 1015776 B.C. LTD. By:/s/ Liang Tang Name: Liang Tang Title: Company Secretary CUSIP No. 380738104 13G Page7 of8 Pages Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Schedule13G (including amendments thereto) with respect to the common stock of Gold Standard Ventures Corp.and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. Dated: May 29, 2015 OCEANAGOLD CORPORATION By:/s/ Liang Tang Name: Liang Tang Title: Company Secretary 1015776 B.C. LTD. By:/s/ Liang Tang Name: Liang Tang Title: Company Secretary CUSIP No. 380738104 13G Page8 of 8 Pages Exhibit 99.2 SUBSIDIARY HOLDING THE SECURITIES BEING REPORTED UPON BY THE PARENT HOLDING COMPANY 1015776 B.C. Ltd. is a wholly-owned subsidiary of Oceana.
